Citation Nr: 0605425	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  99-22 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a compensable disability rating for tension 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from August 
1966 to August 1968 and from August 1969 to March 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  That rating decision, in part, denied 
entitlement to an increased (compensable) rating for the 
veteran's service-connected headache disability.

The case has previously been before the Board on numerous 
occasions.  Most recently the case was before the Board in 
August 2004, when it was remanded for additional development 
which has been completed.  The Board now proceeds with its 
review of the appeal.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim and has sufficiently notified 
him of the information and evidence necessary to substantiate 
the claim.

2.  The veteran's service-connected headache disability is 
manifested by complaints of chronic tension headache with 
occasional photophobia.  These headaches last for up to two 
days in length and occur approximately every ten to fifteen 
days.   


CONCLUSION OF LAW

The criteria for a 30 percent rating, but no more, for 
headaches, have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

As noted above, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  This appeal has been pending since 1998. 
Accordingly, notice to the veteran was not provided in this 
case until later in the claims process.  Nevertheless, VA 
provided the veteran the required notice with respect to his 
claim in a letter dated August 2004 which informed him of the 
requirements needed to establish the claim.  In accordance 
with the requirements of the VCAA, the letter informed the 
veteran what evidence and information he was responsible for 
and the evidence that was considered VA's responsibility.  
These letters explained that VA would make reasonable efforts 
to help get relevant evidence, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  Based on this record, the Board finds that VA's duty 
to notify has been satisfied.  

VA also has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained the veteran's medical 
treatment records and a VA Compensation and Pension 
examination of the veteran's.  Additionally, there is no 
outstanding evidence to be obtained, either by VA or the 
veteran.  Consequently, the Board finds that VA did not have 
a duty to assist that was unmet.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20 (2005).  

A large volume of VA medical treatment records have been 
obtained.  Although these records do not show treatment for 
headaches, they do confirm that the veteran is regularly 
prescribed pain medication which he uses for both his 
headaches and musculoskeletal pain.

The veteran's service-connected headache disability is 
currently evaluated as noncompensable (0%) under the 
provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100.  This 
disability rating contemplates headaches with less frequent 
attacks than contemplated by the 10 percent rating.  A 10 
percent rating contemplates headaches with characteristic 
prostrating attacks averaging one in 2 months over the last 
several months. The next higher rating of 30 percent 
contemplates headaches with characteristic prostrating 
attacks occurring on an average of once a month over last 
several months. A 50 percent rating, the highest rating 
assignable under this diagnostic code, contemplates headaches 
with very frequent completely prostrating and prolonged 
attacks that are productive of severe economic 
inadaptability. 38 C.F.R. Part 4, §4.124a, Diagnostic Code 
8100.

The disability picture presented by the veteran's service-
connected headaches most closely approximates the criteria 
required for a 30 percent disability rating.  The report of a 
VA examination in February 2003 reflects that the veteran 
reports having a headache approximately once every ten to 
fifteen days which last for two days in duration.  The 
veteran reports using ice packs, prescription pain 
medication, and rest in a dark room to treat his headache 
attacks.  Clearly, this is a prostrating attack and the 
veteran is prescribed medication for pain, including his 
headaches.  As such, the veteran's headache disability 
picture more nearly approximates the criteria contemplated 
for a 30 percent disability evaluation.  However, the 
preponderance of the evidence is against a rating in excess 
of 30 percent.  The evidence of record does not show that the 
veteran's attacks are prolonged or productive of severe 
economic inadaptability. Specifically, the large volume of 
medical evidence of record reveals that the veteran's primary 
disabilities are post-traumatic stress disorder, and specific 
injuries.  While the veteran is prescribed medication for his 
headaches, there are no treatment records showing any 
continuing treatment or follow-up for the service-connected 
headaches.  As such a rating in excess of 30 percent is not 
warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the assignment of a disability 
evaluation in excess of 30 percent, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating of 30 percent is granted for headaches, 
subject to the law and regulations governing the payment of 
monetary awards.



____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


